Citation Nr: 0812511	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  08-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU), prior to March 
23, 2007.

2.  Entitlement to an effective date earlier than March 23, 
2007, for service connection and a 100 percent schedular 
rating for loss of use of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The veteran had active duty service from January 1943 to 
January 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and July 2007 rating 
decisions by the Lincoln, Nebraska Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The May 2006 rating decision denied entitlement to a TDIU, 
pursuant to a claim received in February 2006.  The July 2007 
rating decision on appeal granted service connection and a 
100 percent schedular rating for loss of use of the feet, 
effective from March 23, 2007.  As such, the TDIU claim has 
been rendered moot for the period from March 23, 2007.

In correspondence received on February 14, 2008, the veteran, 
through his representative, expressed a desire to withdraw 
all issues on appeal except for those issues listed on the 
title page of this decision.


FINDING OF FACT

VA has been notified that the appellant died on February [redacted], 
2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


